Case 1:19-cv-05984-AT-SLC Document 83 Filed 01/06/21 Page 1 of 1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

WELBY ACCELY, DOC #)
DATE FILED: _ 1/6/2021

Plaintiff,

 

-against-

CONSOLIDATED EDISON COMPANY OF NEW

YORK, INC., in its official capacity, ANDY 19 Civ. 5984 (AT)
FEEHAN, in his official and individual capacity,
DARREN BRINDISI, in his official and individual ORDER

capacity, and THERESA KOHN in her official and
individual capacity,

 

Defendants.
ANALISA TORRES, District Judge:

 

The case management conference scheduled for January 6, 2021, is ADJOURNED sine die.
SO ORDERED.

Dated: January 6, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
